Citation Nr: 0019829	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cerebral concussion, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left wrist, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.  

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied increased ratings for the 
residuals of cerebral concussion and residuals of a left 
wrist fracture.  

The Board finds that additional development is necessary in 
regard to the claim for an increased rating for residuals of 
cerebral concussion.  Accordingly, that issue is addressed in 
the REMAND section hereinafter.


FINDING OF FACT

The veteran's residuals of a fracture of the left wrist 
produce limitation of motion of the left wrist with mild pain 
without evidence of fatigue, weakness or lack of endurance.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Relevant Laws and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Pursuant to 38 C.F.R. § 4.1, each disability must be viewed 
in relation to its history and there must be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).  
The provisions of 38 C.F.R. § 4.10 (1999) provide that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(emphasis added).

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee, the shoulder and the hip are 
considered major joints.  38 C.F.R. § 4.45; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of motion of either the major or minor wrist with 
dorsiflexion of less than 15 degrees is rated as 10 percent 
disabling.  Palmar flexion of either the major or minor wrist 
limited in line with the forearm is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  

Ankylosis of the wrist that is favorable in 20 to 30 degrees 
dorsiflexion is rated as 30 percent disabling for the major 
hand and 20 percent disabling for the minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1999).  

II.  Factual Background

A Narrative Summary of a hospitalization during service from 
November to December 1968 reveals that the veteran sustained 
a cerebral concussion, lacerations of the scalp, and a 
fracture of the left navicular wrist bone.  

Service medical records dated in July 1969 reveal that the 
veteran complained of a history of wrist problems.  X-rays 
revealed aseptic necrosis.  In September 1969 the veteran was 
referred for a consultation.  In March 1970 the veteran was 
seen with complaints of possible radial nerve palsy.  The 
March 1970 consult report revealed current complaints of pain 
only on excessive work.  He had weakness with wrist 
extension.  Physical examination of the left arm revealed 
that deltoid, biceps, triceps and pronators were 100 percent, 
extensor carpi radialis/external cephalic version was 85 
percent.  The extensor pollicis longus was 80 percent and the 
extensor digitorum communis was 80 percent.  The intrinsics 
were 100 percent.  The veteran had decreased sensation and 
paresthesias over the dorsal hand and index-thumb area.  
Wrist dorsiflexion was to 20 degrees and volar flexion was to 
35 degrees with pain.  There were no other acute problems.  
The impression was left arm "comp." radial nerve palsy and 
non-union of the navicular.  X-rays of the left wrist 
revealed non-union of the navicular.  

A VA examination was conducted in June 1980.  Examination of 
the left wrist revealed no tenderness, swelling or deformity.  
He had full range of motion in dorsiflexion, volar flexion, 
inversion, eversion, supination and pronation.  There was no 
atrophy or shortening.  X-rays of the left wrist revealed an 
old un-united fracture of the navicular bone with sclerosis 
of the fracture margins and some cystic degeneration.  Post-
traumatic osteoarthritic changes were seen in the radiocarpal 
joint.  

In January 1998 a VA examination of the wrist was performed.  
The veteran complained of weakness, limitation of motion and 
pain in his left hand.  He stated that he used the hand to 
sort mail and then sometimes it actually gave away.  On 
examination there was tenderness over the navicular.  He had 
distinct weakness of the grasp on the left.  His range of 
motion was decreased as follows: 22 degrees of ulnar 
deviation, 12 degrees of radial, 40 degrees of flexion, 50 
degrees of extension and full pronation and supination.  X-
rays revealed a non-union of the fracture and probable 
avascular necrosis.  

A VA neurological evaluation in January 1998 revealed that 
strength was 5/5 in the proximal distal upper and lower 
extremity muscle groups.  Reflexes were 2+ and symmetric in 
the upper and lower extremities.  

A private radiology report dated in January 1998 of X-rays of 
the left wrist notes a nonhealed fracture of the navicular 
bone as well as findings suspicious for avascular necrosis, 
especially proximal portion or perhaps a little bit in the 
distal portion.  

A personal hearing was held in October 1999 before a hearing 
officer at the RO.  The veteran testified that when he moved 
his left wrist, it hurt.  It did not hurt constantly, but 
some days he could not lift things and move the wrist due to 
pain.  The veteran stated that he was right-hand dominant.  
Putting weight on the left hand also caused pain in the 
wrist.

A VA fee basis orthopedic examination was conducted in 
November 1999.  The veteran's claims file was reviewed.  The 
veteran's subjective complaints included weakness, limitation 
of motion and pain in the left hand.  He stated that the pain 
came and went.  He also reported that the hand sometimes gave 
way.  There was some swelling in the left wrist at times.  He 
also had some popping in the left wrist with movement.  Range 
of motion of the left wrist was as follows:

Dorsiflexion:		60 degrees active, 64 degrees passive
Palmar Flexion:	45 degrees active, 65 degrees passive
Radial Deviation:	15 degrees active and passive, with mild 
pain	
Ulnar deviation:	35 degrees active and passive, without 
pain	

There was no fatigue, weakness or lack of endurance with 
range of motion.  There was no edema, effusion, instability, 
weakness or tenderness of the wrist.  There was no redness, 
heat, abnormal movement or guarding of movement.  There were 
no signs of ankylosis or inflammatory arthritis.  

Grip strength measured with a Jamar Dynamometer was:
	Right			Left
	10 pounds		30 pounds		
	12 pounds		40 pounds
	10 pounds		38 pounds

X-rays of the left wrist taken in October 1999 revealed 
degenerative osteoarthritic narrowing of the radiocarpal 
joint with abnormal appearance to the scaphoid perhaps 
related to an old post-traumatic injury with subsequent 
avascular necrosis.  The diagnoses were fracture of the left 
wrist scaphoid bone, post-fracture development of avascular 
necrosis of the left wrist scaphoid and post-traumatic 
degenerative arthritis of the radiocarpal joint of the left 
wrist.  

III.  Analysis

The veteran is currently receiving the maximum schedular 
evaluation for limitation of motion of the wrist under 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (1999).  There is no 
evidence of ankylosis of the wrist.  Higher evaluations are 
provided for limitation of supination and pronation, but the 
evidence reveals full supination and pronation.  

The Board has also considered whether the veteran has 
functional impairment due to pain or fatigue.  The 
orthopedist directly addressed the issue in the November 1999 
examination report.  He noted no evidence of fatigue, 
weakness or lack of endurance.  He noted mild pain with 
radial deviation.  The veteran has not demonstrated 
functional limitation greater than that included in the 10 
percent rating for the residuals of fracture of the left 
wrist.  

The Board notes that the veteran is receiving the maximum 
schedular rating for limitation of motion of the wrist 
provided for under Diagnostic Code 5215.  Accordingly, 
consideration of a higher schedular rating based on 
limitation of function is not warranted.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

An increased rating for residuals of a fracture left wrist is 
not warranted.  

IV.  Extraschedular Rating

As an additional matter, the Board notes that review of the 
record reveals that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) as 
reflected in the December 1998 statement of the case.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

It is clear in this case that the veteran is no longer 
working.  The Board has carefully reviewed the evidence 
especially the statement of the VA physician to the Federal 
Employees Retirement System.  He indicated that the veteran's 
panic attacks, poor concentration and symptoms of angina 
pectoris were the factors which lead to the veteran's 
disability retirement.  The evidence does not show that the 
veteran's service-connected left wrist disability has 
markedly interfered with employment or has resulted in 
frequent periods of hospitalization.  The Board finds that 
referral for an extraschedular evaluation is not warranted.  


ORDER

An increased rating for residuals of a fracture of the left 
wrist is denied.  


REMAND

The veteran is seeking an increased rating for residuals of a 
cerebral concussion.  He has asserted that he is no longer 
able to work due to his service-connected residuals of a 
cerebral concussion.  

The veteran suffered a cerebral concussion in service in 
November 1968.  The veteran was hospitalized and observed.  
He exhibited no evidence of a subdural hematoma or other 
permanent neurological deficit.  

In August 1979 the veteran was admitted to a VA hospital.  
The discharge diagnoses were schizophrenia and chronic 
alcoholism.  

A VA neuropsychiatric evaluation was conducted in November 
1980.  A schizophrenic reaction, paranoid type was diagnosed.  
Neurological examination was entirely normal.  A concussion 
by history without residual symptoms was diagnosed.  An 
electroencephalogram conducted in October 1980 was abnormal 
and revealed focal episodic slowing on the left.  

VA outpatient treatment records from March through June 1997 
reveal that the veteran was doing well and being maintained 
on psychotropic medications.  He was employed at the Post 
Office.  A Global Assessment of Functioning score of 60 to 70 
was assigned.  

In November 1997 the veteran reported having difficulty 
handling stress.  His wife had thrown him out in January.  He 
had hurt his back on the job.  He was getting chest pains.  
He had angina pectoris and was taking nitroglycerine.  He had 
been warned at work and had told them he was going to resign.  
He felt he could not do his work due to stress.  The 
assessment was that the veteran was having anxiety and panic 
attacks.  He had a history of paranoid schizophrenia and a 
distant history of alcohol dependence, now in long remission.  

Private hospital records dated in January 1998 reveal that 
the veteran had severe single vessel coronary artery disease 
involving a 90 % stenosis in the proximal left anterior 
descending coronary artery and borderline left ventricular 
systolic function with an ejection fraction of 55% associated 
with anterior wall hypokinesis.  Coronary angioplasty was 
performed.  

VA outpatient treatment records note that the veteran "had 
become unable to work because of additional brain damage 
associated with heart attacks and cardiac arrests.  He is SC 
[service connected] for brain damage, but was able to work at 
the post office."  

In an attempt to differentiate between the symptoms due to 
his service-connected residuals of a cerebral concussion and 
his non-service connected disabilities the RO arranged for 
the veteran to be evaluated by two psychiatrist.  The 
instructions requested that the examiners determine which 
symptoms were related to the service connected disability.  
They interviewed and evaluated the veteran but did not answer 
the questions posed by the RO.  

One VA psychiatrist who evaluated the veteran diagnosed 
dementia of multiple etiologies.  In order to determine the 
degree of severity of the veteran's residuals of a cerebral 
concussion the Board has determined that the veteran should 
be evaluated by a neurologist.  The veteran's symptoms have 
been identified as organic and for that reason a neurological 
evaluation including diagnostic testing may be of value in 
identifying the origins of the veteran's current symptoms.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
psychiatric symptoms or organic brain 
syndrome.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should arrange for the veteran 
to be examined by a neurologist.  The 
purpose of the examination is to 
determine which of the veteran's present 
symptoms are related to his residuals of 
a cerebral concussion.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review in conjunction with the 
examination.  The examiner is requested 
to comment upon whether or not there are 
any other medical or other problems (such 
as schizophrenia or heart disease) that 
have an impact on the functional capacity 
affected by the service-connected 
residuals of a cerebral concussion, and 
if such overlap exists, the degree to 
which the nonservice-connected problems 
create functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability.  If the 
functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should so 
indicate.  The examiner should note the 
functional impairment due to the 
veteran's residuals of a cerebral 
concussion.  In particular, the examiner 
should provide an opinion as to whether 
the veteran's residuals of cerebral 
concussion impair his ability to work.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
it is not, the RO should implement 
corrective action.

4.  The RO should then readjudicate the 
issue of an increased rating for 
residuals of a cerebral concussion.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded an appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals


 



